DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Scott Murray on 06/15/22.
The application has been amended as follows:

23. 	(Currently Amended) The method of claim [[21]] 22, further comprising: 
receiving biometric data from the mobile device; 
associating the biometric data with the another ID from the voice-capturing endpoint, 
wherein the biometric data includes the voice data, fingerprint data, facial recognition, or eye data; and 
authenticating the biometric data to generate the authentication information, wherein the 
authentication information includes an authentication token and provides access to an account or enables the user to be an authenticated user.

26. 	(Currently Amended) The method of claim 21, further comprising: delegating authority to a user or the mobile device associated with the [[ID]] identifier for providing the access to the voice-based service operating in the service provider environment.

36. 	(Currently Amended) A system, comprising: 
a voice-capturing endpoint including a microphone, the voice-capturing endpoint being in 
communication with a voice-based service operating in a service provider environment; and 
one or more computing devices in the service provider environment in communication with the 
voice-based service, wherein the one or more computing devices comprise instructions that when executed: 
receive voice data from the voice-capturing endpoint; 
determine a mobile device is in physical proximity to the voice-capturing endpoint 
based on the mobile device receiving a beacon identifier (beacon ID) transmitted by the voice-capturing endpoint; 
Application No. 16/694,944-5/10-Art Unit: 2436receive, from the voice-capturing endpoint, an identifier associated with the mobile 
device; 
generate authentication information based at least in part on the voice data and the 
identifier associated with the mobile device; 
receive, from the mobile device, the beacon ID; 
identify, based at least in part on the beacon ID received from the mobile device, the 
voice-capturing endpoint; 
associate the voice-capturing endpoint with a customer; 
apply a policy for accessing services in [[a]] the service provider environment to at least 
one of the voice-capturing endpoint or the mobile device; 
receive a voice command and the authentication information, via the voice-capturing 
endpoint, to access the voice-based service operating in the service provider environment; and 
determine, based on the voice command, the authentication information, and the policy 
for accessing services in the service provider environment, to execute the voice command.
38. 	(Currently Amended) The system of claim [[36]] 37, wherein the one or more computing devices comprise further instructions that when executed: 
receive biometric data from the mobile device; 
Application No. 16/694,944-6/10-Art Unit: 2436associate the biometric data with the another ID from the voice-capturing endpoint, 
wherein the biometric data includes the voice data, fingerprint data, facial recognition, or eye data; and 
authenticate the biometric data to generate the authentication information, wherein the 
authentication information includes an authentication token and provides access to an account or enables a user to be an authenticated user.

Allowance
Claims 21-40 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 21 and 36: “determine a mobile device is in physical proximity to the voice-capturing endpoint based on the mobile device receiving a beacon identifier (beacon ID) transmitted by the voice-capturing endpoint”, “receive, from the voice-capturing endpoint, an identifier associated with the mobile device”, “receive, from the mobile device, the beacon ID”, “identify, based at least in part on the beacon ID received from the mobile device, the voice-capturing endpoint”, “associate the voice-capturing endpoint with a customer”, “apply a policy for accessing services in the service provider environment to at least one of the voice-capturing endpoint or the mobile device”, and “determine, based on the voice command, the authentication information, and the policy for accessing services in the service provider environment, to execute the voice command” in combination with other limitations as a whole and in the context recited in the claims.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 31: “determine a mobile device is in physical proximity to a voice-capturing endpoint based on the mobile device receiving a communication beacon transmitted by the voice-capturing endpoint”, “receive an identifier (ID) from the voice-capturing endpoint”, “determine a match of an authentication state of the mobile device and an authentication state of the voice command”, and “determine, based on the voice command, the authentication information, and the match of the authentication state of the mobile device and the authentication state of the voice command, to execute the voice command” in combination with other limitations as a whole and in the context recited in the claim.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436